IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                          AT NASHVILLE
                          Assigned on Briefs December 12, 2006

               STATE OF TENNESSEE v. JOHN ANTHONY GUST

                  Direct Appeal from the Circuit Court for Marshall County
                             No. 16818    Robert Crigler, Judge



                  No. M2006-00846-CCA-R3-CD - Filed December 29, 2006


Following a jury trial, the defendant, John Anthony Gust, was convicted of forgery over $1000, a
Class D felony, and theft up to $500, a Class A misdemeanor. He was sentenced as a Range I,
standard offender to two years for the felony conviction and eleven months, twenty-nine days for the
misdemeanor conviction, with the sentences to be served concurrently. On appeal, he argues that
the evidence is insufficient to support his convictions. Based upon our review, we affirm the
judgments of the trial court.

      Tenn. R. App. P. 3 Appeal as of Right; Judgments of the Circuit Court Affirmed

ALAN E. GLENN , J., delivered the opinion of the court, in which NORMA MCGEE OGLE and D. KELLY
THOMAS, JR., JJ., joined.

Andrew Jackson Dearing, III, Assistant Public Defender, for the appellant, John Anthony Gust.

Robert E. Cooper, Jr., Attorney General and Reporter; Benjamin A. Ball, Assistant Attorney General;
Charles F. Crawford, District Attorney General; and Melissa L. Thomas and William B. Bottoms,
Assistant District Attorneys General, for the appellee, State of Tennessee.

                                            OPINION

                                              FACTS

         At trial, Julie Johnson, a cross trainer and teller at the Bank of America in Lewisburg,
testified that on August 1, 2005, the defendant presented to her a $2500 check drawn from the
account of Vital Signs & Graphics and made payable to the defendant. Because the defendant was
not a Bank of America customer, Johnson obtained two identifications, including his driver’s license,
and a thumbprint from the defendant. When she compared the signature of the signatory, Jimmy R.
Nicholson, on the check with his signature on two previous checks, Johnson noticed that the
signatures did not match. She then called the bank’s signature verification department and obtained
by fax a copy of the customer’s signature card. She also called Jimmy Nicholson to inquire if he had
written the check and informed her manager of the situation. The police were called, and she later
gave the defendant’s driver’s license, the check, the signature card, and the two check printouts to
her manager and a police officer.

        Jim Nicholson, the owner of Vital Signs & Graphics, testified that during July and August
2005, his son, Mark Nicholson, was living with him and his wife and was employed at his business.
He said that only he and his wife had check writing privileges on the business account at Bank of
America. He said that his son, who had a drug problem, disappeared sometime around the first of
July 2005. Nicholson said that he was unaware that any company checks were missing until the
Bank of America representative called to inform him that someone was attempting to cash a check
from his business account. He instructed the bank representative not to cash the check because he
had not written it. When he checked to see if any additional checks were missing, Nicholson
discovered that “six individual checks out of different checkbooks and one full checkbook was
gone.” He said that he reported the stolen checks to the Franklin Police Department and was later
notified that his son had attempted to cash one of the checks at a bank in Williamson County.
Nicholson said that he had seen his son write his name on previous occasions and that the signature
on the check was consistent with how his son signed his name. Nicholson said that he did not know
the defendant and that the defendant had never worked for him.

        Sergeant Jerry Broyles of the Lewisburg Police Department testified that he was dispatched
to the Bank of America on August 1, 2005, in response to a call from the bank regarding a man with
a check which was believed to be forged. After seeing the defendant, who fit the description the
bank had given, talking to a teller, Sergeant Broyles stood about eighteen feet away to observe him
for a few minutes. The defendant, who “was getting real nervous, fidgety,” then decided to leave
and walked past Sergeant Broyles “in a real fast walk.” Sergeant Broyles followed the defendant to
the door and asked him if he had tried to cash a check. The defendant admitted that he had done so
and said that he had left the check inside the bank. When Sergeant Broyles asked the defendant why
he had left the check behind, the defendant offered no explanation. Sergeant Broyles called for
backup and, after Officer Rebecca Mitchell arrived, the officers and the defendant went inside the
bank manager’s office to discuss the matter. The defendant told the officers that he was a painter
and that he “had worked for the check.” Sergeant Broyles then stepped outside the room and called
Nicholson to inquire about the check. Nicholson informed Sergeant Broyles that he had not signed
the check.

        Officer Rebecca Mitchell of the Lewisburg Police Department testified that she responded
to Sergeant Broyles’s call for backup. She said that the defendant, who was wearing a t-shirt bearing
the Vital Signs & Graphics logo, told her and Sergeant Broyles that he had received the check for
some painting work he had done for the company. She took a statement from Julie Johnson and
collected the check the defendant presented to Johnson, the defendant’s driver’s license, the request
for signature verification submitted by Johnson, and the two previous checks written from the same
account. She later turned the items over to Detective Dac Burrow.




                                                -2-
        Detective Dac Burrow testified that he interviewed the defendant at the police station on
August 1, 2005, after advising him of his Miranda rights and obtaining his signature on a waiver of
rights form. He said that the defendant was wearing a shirt bearing the logo of Vital Signs &
Graphics. Detective Burrow then read into evidence the defendant’s statement:

        I arrived in Lewisburg, Tennessee, this morning with Mark Nicholson. We got a
        room at the Walking Horse Lodge in Lewisburg, Tennessee. Mark handed me this
        check in the amount of $2500 on Vital Signs and Graphics. Mark asked me to cash
        the check and he would give me $500 to help me out becuse of my financial
        problems and to help me out. The rest of the money Mark and I were going to use
        for a vacation. We were going to head south and go to the Gulf Coast. This is the
        only check that I have passed.

              In the past few weeks I have taken Mark to the Bank of America in Franklin,
        Tennessee, to cash checks two times. We were also going to Georgia to see some of
        Mark’s family there.

Asked if the defendant told him that he assumed the check was “good,” Detective Burrow said, “He
kept on saying that Mark gave him the check. We went over it as far as Mark writing it out. He said
Mark gave him the check and told [him] he would help [him] out and give [him] $500 for cashing
it for him.”

        The defendant elected not to testify and rested his case without presenting any proof.

                                             ANALYSIS

       The defendant argues that the evidence is insufficient to support his convictions, saying that
the proof at trial did not show that he knew the check was forged.

         In Tennessee, the results reached by a jury in a criminal trial are afforded great weight. See
State v. Johnson, 910 S.W.2d 897, 899 (Tenn. Crim. App. 1995). On appeal from a guilty verdict,
the State is entitled to the strongest legitimate view of the evidence and all reasonable inferences that
may be drawn from the evidence. See State v. Cabbage, 571 S.W.2d 832, 835 (Tenn. 1978). This
means that we do not reweigh the evidence, but presume that the jury has resolved all conflicts in
the testimony in favor of the State. See State v. Sheffield, 676 S.W.2d 542, 547 (Tenn. 1984). The
relevant question for an appellate court is whether, after viewing the evidence in the light most
favorable to the prosecution, any rational trier of fact could have found the essential elements of the
crime or crimes beyond a reasonable doubt. See Jackson v. Virginia, 443 U.S. 307, 319, 99 S. Ct.
2781, 2789 (1979).

        The defendant was convicted of forgery over $1000 and theft of property up to $500. Forgery
is defined, in pertinent part, as follows:



                                                  -3-
              (a) A person commits an offense who forges a writing with intent to defraud
       or harm another.

               (b) As used in this part, unless the context otherwise requires:

               (1) “Forge” means to:

              (A) Alter, make, complete, execute or authenticate any writing so that it
       purports to:

               (i) Be the act of another who did not authorize the act;

               ....

              (C) Issue, transfer, register the transfer of, pass, publish, or otherwise utter a
       writing that is forged within the meaning of subdivision (b)(1)(A)[.]

Tenn. Code Ann. § 39-14-114(a), (b)(1)(A)(i), (C) (2003).

        Theft of property is defined as: “A person commits theft of property if, with intent to deprive
the owner of property, the person knowingly obtains or exercises control over the property without
the owner's effective consent.” Id. § 39-14-103 (2003). If the value of the property is $500 or less,
the theft is a Class A misdemeanor. Id. § 39-14-105(1).

        The proof at trial established that the defendant presented a check, drawn from the business
account of Vital Signs & Graphics, to a teller at the Bank of America and became nervous and
attempted to flee when he spotted a uniformed police officer in the bank, leaving the check and his
driver’s license behind. Jim Nicholson, the owner of Vital Signs & Graphics, testified that he did
not write the check and that the signature on the check was consistent with the manner in which his
son, Mark Nicholson, signed his name. In his statement to Detective Burrow, the defendant
acknowledged that Mark Nicholson had given him the check and offered him $500 in exchange for
cashing the check. Based on all of this, we conclude that reasonable jurors could have determined
that the defendant committed the offenses of forgery over $1000 and theft up to $500.

                                          CONCLUSION

       Based upon the foregoing authorities and reasoning, the judgments of the trial court are
affirmed.

                                                       ___________________________________
                                                       ALAN E. GLENN, JUDGE




                                                 -4-